Citation Nr: 0801295	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 
10 percent disabling.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in December 1997 after more than 28 years 
of active service.  

This matter came to Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision, in pertinent part, the RO 
denied increased ratings for the veteran's service-connected 
cervical and lumbar spine disabilities, service connection 
for sleep apnea, and service connection for peripheral 
neuropathy of both feet.  The veteran's disagreement with 
those decisions led to this appeal.  The veteran testified at 
a hearing in August 2007.  

The issues of entitlement to an increased rating for 
degenerative disc disease of the cervical spine, service 
connection for sleep apnea, and service connection for a 
bilateral foot disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine is manifested primarily by forward flexion 
to 80 degrees, a combined range of motion in all planes of 
220 degrees, and complaints of pain on motion; examination 
has not shown muscle spasm or guarding, abnormal gait, or 
abnormal spinal contour; no periods of incapacity associated 
with the lumbar spine have been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5242 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter to the veteran dated in April 2004, the RO 
explained that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected condition had gotten 
worse.  The RO notified the veteran what evidence he should 
provide and what evidence VA would obtain.  The RO notified 
the veteran the evidence he could submit could be a statement 
from his doctor containing physical and clinical findings, 
the results of laboratory tests or X-rays, and the dates of 
examinations and tests.  The RO also notified the veteran 
that he could submit statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
The RO also told the veteran that he could submit his own 
statement describing his symptoms, their frequency and 
severity, and information as to additional disablement caused 
by his disability.  The RO specifically notified the veteran 
that if he had any evidence in his possession that pertained 
to his claim, he should send it to the RO.  In addition, in a 
March 2006 letter, the RO explained how VA determines 
effective dates and outlined examples of evidence he should 
identify or provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his increased rating claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence prior to the initial adjudication of 
the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the veteran was not provided notice with respect to 
how VA determines effective dates prior to initial 
adjudication of the increased rating claim, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for degenerative disc disease 
of the lumbar spine, any questions as to the appropriate 
effective date to be assigned is rendered moot.  

As to the duty to assist, pertinent service medical records 
are in the file, and VA medical records have been obtained.   
The veteran has submitted some private medical records, and 
he has been provided VA examinations.  The veteran testified 
at the August 2007 hearing, and he has not indicated that he 
has or knows of any additional information or evidence 
pertaining to the claim decided here.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Increased rating claim

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

Degenerative disc disease of the lumboscaral spine

Service medical records show complaints and treatment for low 
back pain beginning in 1975 and continuing throughout 
service.  In July 1998, VA X-rays of the lumbar spine showed 
a traction osteophyte projecting from the anterior aspect of 
the L5 vertebral body.  Based on a diagnosis of degenerative 
joint disease of the lumbar spine with loss of motion due to 
pain, the RO, in a November 1998 rating decision, granted 
service connection for low back disability and assigned 
a 10 percent rating under the diagnostic code for lumboscaral 
strain effective from January 1, 1998, the day following the 
veteran's retirement from service.  He filed his increased 
rating claim in November 2003 stating that his low back had 
deteriorated since his last VA examination.  

As to the status of the veteran's low back disability in the 
year prior to his November 2003 increased rating claim, VA 
medical records show that in October 2003 the veteran's 
history was noted to include low back pain.  The examiner 
noted that sensory and motor examination was satisfactory, 
but he did not include any findings concerning the veteran's 
low back.  The impression after examination was chronic low 
back pain.  At a VA outpatient clinic visit in August 2004, 
the veteran's complaints included back pain for which he was 
taking medication, but included no complaints of acute 
problems.  The veteran gave a pain level of 3 including his 
back.  After examination, the impression included multiple 
joint pains including the back.  

Records from Health First Chiropractic show the veteran 
received treatments from Dr. M.F. from July 2004 to 
December 2004 for his right shoulder, neck, and low back.  
The veteran initially reported that his low back was worse in 
the morning, and he said that after standing for 30 minutes, 
he had to move.  In August 2004, the veteran reported that he 
felt his symptoms in his neck and low back had improved and 
he felt he had received 50 percent relief.  In November 2004, 
the veteran reported his low back pain had improved and that 
as of that date he felt he had received 60 percent relief.  

At a VA examination in October 2004, the veteran reported low 
back pain that was off and on chronic, with no real definite 
pattern.  He said it seemed to be brought on by activities 
such as prolonged sitting or prolonged standing in one place.  
He reported he had no radicular pain in the lower extremities 
and no radicular sensory symptoms at any time.  Examination 
of the lumbar spine showed flexion to 80 degrees, extension 
to 30 degrees, lateral bending to 30 degrees on both sides, 
and there was pain on any of these ranges of motion.  The 
veteran could heel and toe walk well, there was no straight 
leg raising pain, and there were no sciatic tension signs.  
The examiner described the lordotic curve of the low back as 
normal.  Reflexes were symmetric at the knees and ankles, and 
sensation to pin prick was normal in all areas.  X-rays of 
the lumbar spine revealed mild degenerative disc disease at 
L4-L5 with facet arthopathy in the lower lumbar spine.  The 
remainder of the intervertebral disc spaces and vertebral 
body heights were preserved.  The clinical examiner's 
diagnosis was mechanical low back pain.  

The veteran submitted a March 2005 X-ray report from Fox Army 
Hospital, which stated that X-rays of the lumbar spine 
revealed adequate alignment of the lumbar vertebrae.  There 
was slight decrease of disc space at L4-L5 and L5-S1 with 
anteriolateral osteophyte formation involving L5, and there 
were degenerative changes involving facet joints at the level 
of L4-L5 and L5-S1.  A magnetic resonance imaging (MRI) study 
of the lumbar spine done at Bioimaging of Huntsville in 
April 2005 showed broad-based discogenic degenerative changes 
predominating at L4-L5 and L5-S1.  Bilateral neural foramina 
were patent.  

A May 2005 examination report from K.A, D.O., a physical 
medicine and rehabilitation specialist, shows that at that 
time the veteran was noted to have a history of chronic back 
pain for many years.  The physician noted the results of the 
March 2005 MRI study, which he said revealed significant 
degenerative changes of the lumbar spine but no overt disc 
herniations or nerve root impingement.  The veteran described 
his back pain as a sharp sensation that comes and goes.  He 
said it would radiate into his left buttocks but that he 
would have days when his back would be pain free.  He said 
that nothing made the back pain worse, but that stretching 
activities made it better.  He said that on a 0 to 10 scale 
when the pain came on, it averaged about a 7.  The veteran 
denied any numbness or tingling in the lower extremities and 
denied any loss of bowel or bladder control.  Dr. K.A. said 
that the veteran had fairly good range of motion of lumbar 
flexion and extension and had a negative straight leg raising 
sign, bilaterally.  Muscle stretch reflexes were symmetrical 
in the lower extremities, strength was 5/5, and sensation was 
intact.  

At a VA examination in December 2006, the veteran said that 
with respect to his low back symptoms he had flare-ups less 
frequently than before and only if he bent or stooped the 
wrong way.  He reported no radiation of his back pain and no 
periods of incapacity in the past year.  He said that he 
still used over the counter drugs, and the examiner noted 
that the veteran's low back complaints do not seem to have 
any adverse effect on his employment activities and his 
activities of daily living were similarly only minimally 
affected.  Examination of the lumbar spine showed 20 degrees 
of extension, 80 degrees of flexion, 30 degrees right and 
left lateral bending, and 30 degrees right and left rotation.  
There was no straight leg raising pain, and there were no 
sciatic tension signs.  The veteran heel and toe walked well.  
Reflexes were 3+ and symmetric in the knees and ankles.  
Motor strength was 5/5 throughout the lower extremities, and 
sensation was intact to light touch.  The examiner said there 
was no tenderness.  The examiner also said there was no 
increased limitation of motion due to weakness, fatigability, 
or incoordination following repetitive use.  The examiner 
noted that X-rays of the lumboscaral spine showed mild 
degenerative disc disease at L4-L5 with facet arthropathy in 
the lower lumbar spine.  The rest of the intervertebral disc 
spaces and vertebral body heights were preserved.  The X-rays 
showed no malalignment of the lumboscaral spine.  

At a VA outpatient visit in January 2007, the impression 
included stable back pain.  

At the August 2007 hearing, the veteran reported that the 
military tri-care people had sent him to the physiatrist and 
that he had gone to a chiropractor, whose records the veteran 
submitted.  The veteran testified that the chiropractor 
seemed to help somewhat.  At the hearing, the veteran 
testified that in the past he had been an avid runner and 
played a lot of racquetball.  He testified that some days he 
plays a couple of games of racket ball, but most of the time 
he limits himself to walking instead of running, because he 
knows what will happen otherwise.  

VA last revised the criteria for evaluating spine disorders 
effective September 26, 2003.  67 Fed. Reg. 51455-58 (2003).  
As pertinent medical evidence pertaining to the veteran's low 
back disability increased rating claim is dated in 
October 2003 or later, the Board will consider only the 
revised rating criteria, which are those currently in effect.  

The criteria for rating disabilities of the spine that became 
effective September 26, 2003, are set forth under the General 
Rating Formula for Diseases and Injuries of the Spine 
(general rating formula) and apply to lumboscaral and 
cervical strain (Diagnostic Code 5237), degenerative 
arthritis of the spine (Diagnostic Code 5242), and 
intervertebral disc syndrome (Diagnostic Code 5243) (unless 
intervertebral disc syndrome based on incapacitating episodes 
results in a higher rating).  The general rating formula 
states that it applies with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The general rating formula provides that an evaluation 
of 10 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degree or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  

Under the general rating formula, an evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical sine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than  170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The general rating formula provides that an evaluation of 
30 percent is warranted for forward flexion of the cervical 
spine limited to 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine, for 
forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Note (2) to the general rating formula provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; 
normal combined range of motion of the cervical spine 
is 340 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees; the 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

It is important to point out that when using the general 
rating formula, additional consideration of complaints of 
pain are limited because the formula specifically includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine under evaluation.  As set out above, the formula 
specifically states, "with or without symptoms such as pain 
. . . ."

In this case, there is no evidence that the veteran's low 
back disability has resulted in any incapacitating episode at 
any time during the appeal period, precluding consideration 
of a rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, which is part of 
the general rating formula.  The RO has rated the disability 
under Diagnostic Code 5010-5242, which indicates it has 
determined that degenerative arthritis of the spine 
(represented by Diagnostic Code 5242) is a residual of 
traumatic arthritis (Diagnostic Code 5010).  The Board finds 
there is no more appropriate diagnostic code for assignment.  
In any event, traumatic arthritis and degenerative arthritis 
are both based on limitation of motion.  See also 38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  

Upon consideration of the evidence outlined above, the Board 
finds no basis for an increased rating beyond the currently 
assigned 10 percent rating for the veteran's low back 
disability.  Under the general rating formula, a 20 percent 
rating based on limitation of forward flexion requires that 
flexion not be greater than 60 degrees, and the 80 degrees 
forward flexion was shown at both the October 2004 and 
December 2006 VA examinations certainly exceeds that limit.  
Although extension of the lumbar spine was shown to be more 
limited (to 20 degrees) at the December 2006 examination than 
it was at the October 2004 examination where there was 
extension of the lumbar spine to 30 degrees, that in itself 
does not support a higher rating.  In order to qualify for a 
20 percent rating, the combined range of motion of the 
thoracolumbar spine (the sum of forward flexion, extension, 
right and left lateral flexion, and right and left lateral 
rotation) may not exceed 120 degrees.  At the only 
examination where lumbar motion was measured in all planes, 
that is at the December 2006 examination, the combined range 
of motion of the thoracolumbar spine was 220 degrees, which 
is far beyond the 120-degree limitation necessary for a 
20 percent rating.  Further, at no time during the appeal 
period was there of showing of any muscle spasm or guarding 
in the lumboscaral area, much less any muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  In fact, on several occasions, 
examiners noted that lumbar spinal curvature was normal.  In 
other words; examination has not shown muscle spasm or 
guarding, abnormal gait, or abnormal spinal contour, and no 
periods of incapacity associated with the lumbar spine have 
been shown.  

The Board additionally notes that when specifically 
considered by an examiner in December 2006, no additional 
impairment of the low back due to weakness, fatigability, or 
incoordination was shown.  Finally, at no time has any 
examiner described neurologic abnormalities associated with 
the veteran's service-connected low back disability, and 
there is, therefore, no basis for a separate or higher rating 
on that ground.  

In summary, the Board finds that throughout the appeal period 
the veteran's service-connected degenerative disc disease of 
the lumbar spine has been manifested primarily by forward 
flexion to 80 degrees, a combined range of motion in all 
planes of 220 degrees, and complaints of pain on motion; 
examination has not shown muscle spasm or guarding, abnormal 
gait, or abnormal spinal contour; no periods of incapacity 
associated with the lumbar spine have been shown.  With these 
findings, the veteran's low back disability does not meet or 
approximate the criteria for a 20 percent rating, and the 
preponderance of the evidence is clearly against the claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board therefore concludes that the criteria 
for an increased rating for the veteran's service connected 
degenerative disc disease of the lumbar spine have not been 
met at any time during the appeal.  


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is denied.  


REMAND

The veteran is seeking an increased rating for his service-
connected degenerative disc disease of the cervical spine, 
currently rated as 10 percent disabling.  The veteran reports 
continuing neck pain and at the August 2007 hearing he stated 
that his symptoms were worse, and in fact he had been 
prescribed a muscle relaxer, anti-inflammatory medication, 
and a neck collar because he had "a real episode."  The 
veteran also reported that he was now having radiating pain 
down his left arm that makes his arm limp.  In his testimony, 
the veteran expressed dissatisfaction with the way his 
previous VA examinations were conducted with respect to his 
neck.  He said when the examiner asked him to turn his head, 
he did so, but the examiner then told him he could do better 
and twisted his neck, forcing it in each direction and then 
wrote down a number.  The veteran testified that after that 
he had to go back to his doctor and get more medication such 
as muscle relaxers.  

The veteran's most recent VA examination was in 
December 2006.  Because the veteran has testified that he has 
experienced worsening of his cervical spine symptoms, it is 
the judgment of the Board that further development, including 
a new VA examination, is in order.  In this regard, VA's duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As to the service connection claims, at the August 2007 
hearing, the veteran testified that he started having sleep 
problems in service and that after service he was diagnosed 
as having sleep apnea.  The veteran submitted the report of a 
September 2003 sleep study done at The Sleep Center at 
Huntsville Hospital East.  The diagnosis was obstructive 
sleep apnea.  The report states that the indications for the 
test were excessive daytime sleepiness and snoring.  Service 
medical records show reports of insomnia, but do not mention 
snoring.  VA outpatient records include the report of an 
October 2003 Gulf War Examination.  In that report it was 
noted that the veteran gave a history of difficulty sleeping 
and loud snoring since 1995.  After examination, the 
impression included sleep apnea.  At the August 2007 hearing, 
the veteran testified that he and his wife had been married 
for many of the years he was on active duty and that she 
would start out sleeping with him but because of his snoring 
and tossing and turning, she would sleep in another room 
because she said he snored too loud.  

In order to fully develop the veteran's sleep apnea claim, he 
should be notified that evidence that might be of use in 
substantiating his claim would be a statement from his wife 
as to when the veteran's snoring began.  If such a statement 
is obtained, the veteran should then be provided a VA 
examination and a medical opinion should be obtained as to 
the onset and etiology of the veteran's sleep apnea.  

Although the RO denied service connection peripheral 
neuropathy of both feet in its October 2004 rating decision, 
the Board determined at the August 2007 hearing that it is 
more appropriate to frame the issue as entitlement to service 
connection for bilateral foot disability.  

Service medical records show that the veteran's feet were 
evaluated as normal at his enlistment examination in 
July 1969.  Chronological medical records show that in 
June 1974 the veteran complained of pain and tenderness in 
his right great toe for the past three weeks and complaints 
continued into September 1974 when he was given arch 
supports.  In March 1976, the veteran complained of pain with 
a sensation of numbness in his feet and gave a history of 
having been exposed to cold weather in the field.  The 
impression was mild cold weather injury.  He was put on a 
profile with light duty and no prolonged standing.  In 
April 1986, the veteran was seen with a history of numbness 
of the left foot over the past several days.  After 
examination, which revealed no abnormalities, the impression 
was resolved numbness probably due to boots laced too tight.  

Available records show that at a quadrennial examination in 
April 1991, the veteran gave a history of foot trouble.  The 
examiner evaluated the feet as normal, but at a periodic 
examination in October 1992, a physician stated the veteran 
had mild hallux valgus, bilaterally.  In addition, at an 
examination in May 1993, the veteran gave a history of foot 
trouble, and the examiner diagnosed the veteran has having 
bilateral hallux valgus with occasional symptoms.  At his 
retirement examination in September 1997, the veteran 
reported he had recently been having first metatarsal pain 
with exercise.  On the examination report, the examiner 
evaluated the feet as normal but noted first 
metatarsophalangeal joint pain on the left and recommended 
follow up with sick call.  

VA outpatient records show that in March 2001 the veteran 
reported increasing bilateral foot, heel, and ankle pain over 
he past year and said he had been using arch supports.  The 
examiner noted bilateral pes planus and a callous/bunion on 
the right on the lateral aspect of the first metatarsal 
joint.  X-rays reportedly showed a question of deformity in 
the first and second metatarsal joint, bilaterally, but the 
examiner said an official reading was necessary.  A podiatry 
consultation was planned, but there is no report of such a 
consultation in the claims file, and action should be taken 
to attempt to obtain that report if it exists.  

At the hearing, the veteran testified he does not know 
exactly when his feet started bothering him, but it was many 
years ago and was understandable given his jobs in service as 
a paratrooper and infantryman.  He testified that he had 
problems with his feet in service and they gave him what he 
called "fortified" supports.  He testified that he would 
wear them for a while, and his problem would subside.  He 
said that when the problem increased, he would wear the 
supports again.  He testified that he had a really bad flare 
up while he was in Saudi Arabia and when he got back he was 
treated by a podiatrist at Walter Reed Army Medical Center.  
He testified that he was treated with injections in his foot.  
The veteran further testified that he had been unable to 
locate his service medical records from that time.  In this 
regard, the Board notes that the veteran's DD Form 214 shows 
that the veteran was in Southwest Asia from mid-August 1990 
to mid-March 1991.  Although the claims file includes two 
documents titled Screening Note of Acute Medical Care, both 
dated in October 1990, it includes no other medical records 
dated during, or immediately following, the veteran's tour in 
Southwest Asia.  The veteran did, however, report a history 
of foot trouble at the quadrennial examination in mid-
April 1991, which was conducted at Fort Bragg, North 
Carolina.  In view of the veteran's credible testimony 
concerning treatment for foot problems during and immediately 
following his tour in Southwest Asia, it is the judgment of 
the Board that action should be taken to obtain any 
additional service medical records that may be available for 
that period.  

At the December 2006 VA examination, the physician stated 
that examination of the feet showed the left foot had less 
that 10 degrees valgus angle in the first metatarsophalangeal 
joint and that the right foot showed 10 degrees valgus in the 
first tarsometatarsal joints.  He said there was a grade 1 
pes planus, bilaterally, and he said this was a very mild 
degree of pes planus.  The physician said slight hallux 
valgus was seen in X-rays with minor degenerative changes at 
the first metatarsophalangeal joints, bilaterally.  An 
enthesophyte was seen at the plantar aspect of the left 
calcaneus with mild degenerative changes at the "inter 
tarsal" joints on the right.  The clinical diagnoses 
reported by the physician included grade 1 pes planus, 
bilateral.  Thereafter, the physician stated that in his 
opinion the veteran does not have changes in the first 
metatarsophalangeal joint enough to qualify him for a 
diagnosis of pes planus.  He said that in his opinion, valgus 
at the first metatarsophalangeal joint of 15 degrees or 
greater is required for a legitimate diagnosis of hallux 
valgus.  

In the December 2006 examination report, the physician stated 
that he reviewed the veteran's claims file including his 
service medical records.  In an addendum to the report, the 
physician stated that he had been requested to provide an 
opinion concerning any foot disability related to the 
veteran's complaints and in-service treatment.  The physician 
said there was no disability related to the cold injury and 
that the veteran had no numbness in the left foot on 
neurologic examination.  The physician further stated that he 
believes the veteran does not have changes adequate to 
qualify for pes planus.  He said that regarding the grade 1 
pes planus the veteran has today, he did not see a reference 
to that diagnosis while the veteran was in service and, 
therefore, in his opinion he was unable to connect the 
veteran's present condition with any abnormality he had in 
service in that regard.  In view of the multiple references 
to first metatarsophalangeal joint pain in service and 
diagnoses of bilateral hallux valgus in service and the 
physician's failure to discuss them in his opinion, the Board 
finds the opinion does not provide enough information to 
fairly decide the claim.  

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry, 
i.e., whether the veteran has bilateral foot disability that 
is related to service.  Thus, it is incumbent on the Board to 
remand this matter to supplement the record prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175; see 
also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  On 
remand, the Board will request that the veteran be examined 
by a podiatrist and that the podiatrist opine as to whether 
it is at least as likely as not that the veteran has any foot 
disability that is related to his documented in-service 
complaints and diagnoses, accompanied by a rationale in 
support of that opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Take action to obtain and associate 
with the claims file service medical 
records for the veteran from 
August 1990 to mid-April 1991, which 
includes the period of his tour in 
Southwest Asia.  This should include, 
but not be limited to, the record of a 
podiatry consultation at Walter Reed 
Army Medical Center sometime between 
mid-March 1991 and mid-April 1991.  All 
action to obtain the requested records 
should be documented fully in the 
claims file.  

2.  Obtain and associate with the 
claims file any VA podiatry 
consultation reports dated in 2001.  
Also obtain and associate with the 
claims file VA medical records for the 
veteran, including outpatient records, 
imaging reports, consultation reports 
and any hospital summaries, dated from 
January 2007 to the present.  

3.  With any necessary authorization 
from the veteran, take action to obtain 
medical records, including but not 
limited to, outpatient records, imaging 
studies, and consultation reports, for 
the veteran from Fox Army Hospital, 
Redstone Arsenal, Alabama, dated from 
January 1998 to the present.  

4.  Contact the veteran an advise him 
that evidence that might help 
substantiate his claim for service 
connection for sleep apnea could 
include a statement from his wife 
pertaining to whether the veteran 
started snoring during service and to 
what extent the veteran snored and/or 
demonstrated sleep problems during 
service.  

5.  Thereafter, arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine the 
etiology of any current sleep apnea.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the claims file, 
including any history concerning the 
onset or extent of snoring in service, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current sleep apnea 
had its onset in service or is causally 
related to service or any incident of 
service.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
sleep apnea was caused or chronically 
worsened by veteran's service-connected 
allergic rhinitis and sinusitis, status 
post nasal polypectomy, his service-
connected bronchial asthma with history 
of sarcoidosis, and/or his service-
connected gastroesophageal reflux 
disease.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  The examiner 
should provide an explanation of the 
rationale for each opinion.  

6.  Arrange for a VA podiatry 
examination of the veteran to determine 
the nature and etiology of any current 
bilateral foot disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, including the 
veteran's service medical records, 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) any current 
disability of either foot had its onset 
in service or is causally related to 
any incident of service.  The 
podiatrist should specifically take 
into account the entries in the 
veteran's service medical records 
including foot complaints and entries 
regarding bilateral hallux valgus.  

The claims file must be provided to the 
podiatrist and that it was available 
for review should be noted in the 
examination report.  The podiatrist 
should provide an explanation of the 
rationale for each opinion.  

7.  Arrange for a VA orthopedic and 
neurological examination to determine the 
current severity of the veteran's 
service-connected cervical spine 
disability, including any neurological 
manifestations affecting the left and 
right upper extremities.  All indicated 
testing should be conducted.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, 
the examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal spinal contour.  

The examiner should provide results of 
range of motion testing for the cervical 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should determine the nature, 
extent, and severity of associated nerve 
impairment affecting the upper 
extremities.  For each upper extremity, 
the examiner should determine which nerve 
groups are involved and characterize the 
overall neurological impairment in each 
upper extremity as mild, moderate, 
moderately severe, or severe.

8.  Then, review the evidentiary record 
and readjudicate the claims of 
entitlement to service connection for 
sleep apnea and entitlement to service 
connection for a bilateral foot 
disability.  Also readjudicate the claim 
of entitlement to an increased rating for 
the veteran's service-connected cervical 
spine disability to include consideration 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Consideration should be 
given to the assignment of separate 
ratings for associated neurological 
abnormalities involving the upper 
extremities.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order. 


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


